Case 1:20-cv-03010-APM Document 63-2 Filed 12/01/20 Page 1 of 5




         EXHIBIT 2
        Case 1:20-cv-03010-APM Document 63-2 Filed 12/01/20 Page 2 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                Plaintiffs,            Case No. 1:20-cv-03010-APM

 v.                                                    HON. AMIT P. MEHTA

 Google LLC,

                                Defendant.


                DECLARATION OF LARA KOLLIOS IN SUPPORT OF
              DEFENDANT GOOGLE’S PROPOSED PROTECTIVE ORDER

         Lara Kollios, a Counsel, Regulatory Litigation and Investigations at Google LLC

(“Google”), declares as follows:

         1.     I, Lara Kollios, am over 21 years of age, and I am competent to make this

 declaration. The statements herein are true and within my personal knowledge unless stated

 otherwise.

         2.     I make this declaration in support of my application to receive access to

Confidential Information described in Google’s Proposed Protective Order. Access to

Confidential Information is important for me to provide fully informed legal advice to Google

and to assist outside counsel in formulating a defense to this action.

         3.     I am currently Counsel, Regulatory Litigation and Investigations at Google. I

 have served in that role since starting at Google in April 2019. I am an attorney in good

 standing licensed to practice in the State of California.

         4.     Prior to joining Google, I was an attorney in private practice, first as an

 associate at Jones Day from 2004 to 2013, and then as a partner at Boersch Shapiro LLP from
       Case 1:20-cv-03010-APM Document 63-2 Filed 12/01/20 Page 3 of 5




2013 to 2019. Both at Jones Day and Boersch Shapiro, my practice was focused in the areas

of civil and criminal investigations and litigation.

       5.      As Counsel, Regulatory Litigation and Investigations at Google, my role is to

supervise government investigations and threatened or actual litigation by regulators. My

responsibilities include the supervision of outside counsel, active participation in all aspects of

regulatory litigation and government investigations, including litigation strategy. I report to

Lee-Anne Mulholland, who holds the position of Director, Head of Regulatory Litigation and

Investigations at Google.

       6.      In the Counsel, Regulatory Litigation and Investigations role, I am not

involved in competitive decision-making at Google. That is, I do not participate in any

decisions about formulating or implementing strategies to compete with our competitors or in

any decisions about formulating or implementing pricing strategies. I also am not responsible

for or a member of the product groups involved in business decisions regarding pricing,

marketing, distribution, product or service design or development, or other competitively

sensitive issues that may be the subjects of Confidential Information in this case. Nor do I

participate in, or advise on, negotiations of commercial agreements with third parties. I have

no responsibility for and give no advice to management about these topics. I do not

participate in management or product team meetings and I do not participate in meetings in

which competitive decision-making is discussed. All of the statements in this paragraph will

remain true during the pendency of this action and for two years thereafter while at Google.

       7.      During my time at Google, I have not supervised any litigation adverse to any

of the third-parties who filed submissions on the protective order with the Court in this action.


                                                 2
        Case 1:20-cv-03010-APM Document 63-2 Filed 12/01/20 Page 4 of 5




         8.      The present case arises out of an investigation commenced over one year ago

 by the Department of Justice (“Department”), along with subsequent investigations

 commenced by several state attorneys general. Over the course of its investigation, the

 Department has issued numerous requests for documents and information, and conducted

 investigational hearings of Google employees. I have been actively involved in all aspects of

 the investigation, including the process for the collection of information in response to the

 Department’s requests and the preparation of Google witnesses for investigational hearings.

         9.      It is important that I be allowed to access and discuss confidential third party

 materials with outside counsel in order to be an effective member of the litigation team and in

 order to provide informed legal advice to Google.

         10.     As an attorney, I acknowledge and agree that I am subject to the jurisdiction of

 this Court and to its contempt powers. I agree to remain subject to the Court’s jurisdiction at

 all times, including after this litigation concludes.

         11.   I have read Google’s Proposed Protective Order submitted in this action, and

understand its terms.

         12.     I agree to be bound by the terms of Google’s Proposed Protective Order

 submitted in this action. I agree to access and use the information provided to me only as

 provided in Google’s Proposed Protective Order. I will not make use of any Confidential

 Information, directly or indirectly, for any purpose other than the defense of this action.




                                                   3
        Case 1:20-cv-03010-APM Document 63-2 Filed 12/01/20 Page 5 of 5




I declare under penalty of perjury that the foregoing is true and correct.

       Executed on November 25, 2020.




                                                  4
